Citation Nr: 0315083	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-23029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left Achilles tendonitis.

2.  Entitlement to an initial compensable evaluation for 
right Achilles tendonitis.

3.  Entitlement to an initial compensable evaluation for 
residuals of burn scars of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Regional 
Office (RO) that granted service connection for residuals of 
burns of the left arm and for bilateral Achilles tendonitis.  
Noncompensable ratings were assigned for each of these 
disabilities.  Based on the receipt of additional evidence, 
including the veteran's testimony at a hearing at the RO, a 
hearing officer, by decision in September 2000, assigned a 10 
percent rating for left Achilles tendonitis.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in January 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

The Board notes that in the January 2003 letter, the veteran 
was also provided with notice of a change in the Diagnostic 
Code used to evaluate skin disorders.  He was advised that he 
had 60 days from the date of the letter in which to respond.  
The Board notes that no response was received.  Although, as 
noted above, the DAV decision invalidated C.F.R. 
§ 19.9(a)(2)(ii), it did not find that 38 C.F.R. § 19.9(b)(2) 
(2002) which permits the Board to consider law not considered 
by the RO to be contrary to 38 U.S.C.A. § 7104; nor is it 
arbitrary or capricious.  The veteran will have the remainder 
of the one-year period in which to submit additional evidence 
with respect to his claim for an increased rating for burn 
scars of the left arm.

Finally, the Board acknowledges that the veteran's 
representative indicated in September 2002 that the veteran 
was receiving treatment at the Department of Veterans Affairs 
(VA) outpatient treatment clinic in Oakland, California.  
These records have not been associated with the claims 
folder.  The United States Court of Appeals for Veterans 
Claims has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, the most recent VA orthopedic examination was 
conducted in March 1999.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should provide the veteran 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 38 
C.F.R. º 3.159 (2002).  The veteran 
should be specifically told of the 
information or evidence he should submit 
to substantiate his claims, and of the 
information or evidence that VA will 
obtain with respect to his claim, 
including obtaining the VA treatment 
records for his bilateral Achilles 
tendonitis from the clinic in Oakland, 
California.  38 U.S.C.A. 5103(a) (West 
2002).  After securing the necessary 
authorizations for release of any private 
medical records identified by the 
veteran, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, which have not already 
been associated with the claims folder, 
including the VA treatment records from 
the clinic in Oakland, California.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of his bilateral 
Achilles tendonitis.  All necessary tests 
should be performed.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




